Exhibit 10.1.1
 
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (the "License Agreement"), dated as of the 1st day of
September, 2010, is between Bass Lake Realty LLC, a Delaware limited liability
company, with an address in care of Great Point Investors LLC, Two Center Plaza,
Suite 410, Boston, MA 02108, Attn: Joseph A. Versaggi ("Licensor"), and
Clearfield, Inc., a Minnesota corporation, with an address at 5480 Nathan Lane,
Suite 120, Plymouth, MN 55442 ("Licensee").

 
WITNESSETH:

 
WHEREAS, Licensor owns certain real property located at 5480 Nathan Lane,
Plymouth, Minnesota commonly known as "Bass Lake Business Centre" (the
"Property"). Licensee desires to occupy a portion of the Property consisting of
approximately 7,338 square feet of rentable space, known as Suites 130 and 134
(the "Licensed Premises") as shown on Exhibit A attached hereto, and Licensee
has requested that Licensor grant Licensee a license to use and occupy the
Licensed Premises.  Licensor has agreed to accommodate Licensee's desire to so
occupy the Licensed Premises, but only on the express condition that Licensee's
use and occupancy of the Licensed Premises be subject to the terms, provisions
and requirements hereinafter set forth; and

 
WHEREAS, Licensor and Licensee desire to document their agreement with respect
to the Licensed Premises.
 
NOW, THEREFORE, the parties hereto intending to be legally bound hereby,
covenant with each other as follows:
 
1. The Licensor hereby grants to Licensee a license to use the Licensed
Premises, said Licensed Premises to be used for warehouse uses, and for no other
purpose or purposes. Licensee shall occupy the Licensed Premises as a licensee
only and this License Agreement shall not be construed as a lease of the
Licensed Premises.
 
2. Licensee shall have the right to use and occupy the Licensed Premises
beginning on September 1, 2010 through and including February 28, 2011, and
thereafter until the date that is thirty (30) days following the date of a
written notice of termination from either Licensor to Licensee or Licensee to
Licensor, provided, however, if no such termination notice is given, the term of
this License Agreement shall expire on August 31, 2011 (the "License Term").  On
or before the last day of the License Term, Licensee shall vacate the Licensed
Premises.  If Licensee fails to vacate the Licensed Premises at the end of the
License Term and/or fails to restore the Licensed Premises as set forth in
paragraph 4 hereof, for any time that Licensee remains in the Licensed Premises
or fails to restore the Licensed Premises, Licensee shall pay to Licensor two
times the Monthly License Fee set forth in Paragraph 3 below as well as be
liable to Licensor for any damages incurred by Licensor as a result of
Licensee's failure to vacate the Licensed Premises within the time specified.
 
3. Licensee shall pay to Licensor a license fee (the "Monthly License Fee")
equal to (a) $1,834.50 per month for each month during the License Term, plus
(b) CAM Charges

 
 

--------------------------------------------------------------------------------

 
Applicable to the Licensed Premises (as defined below).  The Monthly Fee shall
be paid without demand, offset, deduction or counterclaim, on the first day of
each calendar month of the License Term.  "CAM Charges Applicable to the
Licensed Premises" shall mean the following: (i) Licensee's Pro Rata Share of
the real property taxes applicable to the Property, and (ii) Licensee's Pro Rate
Share of Operating Expenses (as defined below).  "Operating Expenses" means all
costs and expenses incurred by Licensor with respect to the ownership,
maintenance and operation of the Property including, but not limited
to:   insurance premiums; maintenance, repair and replacement of the heating,
ventilation, air conditioning, plumbing, electrical, mechanical, utility and
safety systems, paving and parking areas, roads and driveways; maintenance of
exterior areas such as gardening and landscaping, snow removal  and signage;
maintenance and repair of roof membrane, flashings, gutters, downspouts, roof
drains, skylights and waterproofing; painting; lighting; cleaning; refuse
removal; security; utility services attributable to the common areas; building
personnel costs; personal property taxes; rentals or lease payments paid by
Licensor for rented or leased personal property used in the operation or
maintenance of the Property; fees for required licenses and permits; and a
property management fee. Operating Expenses do not include: (a) expenditures for
capital improvements except (i) those which Licensor anticipates will have the
effect of reducing current and/or future Operating Expenses or the rate of
increase in Operating Expenses, and (ii) those required by legal requirements or
insurance requirements; (b) debt service under mortgages or ground rent under
ground leases; (c) costs of restoration to the extent of net insurance proceeds
received by Licensor; (d) leasing commissions and tenant improvement costs; and
(e) litigation expenses relating to disputes with tenants. Licensee's "Pro Rata
Share" shall mean 11.65%.
 
4. Licensee covenants: (i) that no waste or damage shall be committed upon or to
the Licensed Premises; (ii) that the Licensed Premises shall be used for only
the purposes stated herein; (iii) that the Licensed Premises shall not be used
for any unlawful purpose; and (iv) that Licensee shall not permit or use any
hazardous substances at the Licensed Premises. Throughout Licensee's use of the
Licensed Premises, Licensee, at its sole cost and expense, shall: (a) take good
care of the Licensed Premises, make all repairs necessary to preserve them in
good order and condition, (b) promptly pay the expense of such repairs and
installations; (c) give prompt notice to Licensor of any damage that may occur;
(d) execute and comply with all laws, rules, orders, ordinances and regulations
at any time issued or in force (either by any governmental authority or by
Lessor), applicable to the Licensed Premises or the Licensee's use thereof; and
(e) pay all utility costs relating to Licensee's use of the Licensed Premises
directly to the applicable utility company if the Licensed Premises are
separately metered, or to Licensor based on Licensor's reasonable determination
as to Licensee's utility usage. Licensee acknowledges that it is taking
occupancy of the Licensed Premises in "as is" condition and that the Licensed
Premises shall be peacefully yielded up at the end of the License Term in the
same, or better, condition as of the date hereof Licensee shall make no
alterations to the Licensed Premises without obtaining Licensor's prior written
consent; provided, however, Landlord hereby consents to Licensee's creation of
an opening between Suites 130 and 134 (which shall be completed in compliance
with the terms and provision of Section 9.4 of that certain lease between
Licensor, as landlord, and Licensee, as tenant, dated May _, 2006, with respect
to certain premises located at the Property). On or

 
2

--------------------------------------------------------------------------------

 
prior to the expiration or earlier termination of the License Term, Licensee
shall completely restore the Licensed Premises to the condition that such
Licensed Premises is in on the date hereof.
 
5. Licensee shall not assign, transfer, sublet, mortgage or encumber this
Agreement or the Licensed Premises or suffer or permit the Licensed Premises or
any part thereof to be used by others.
 
6. Licensor shall not be liable to Licensee or any other person on or about the
Licensed Premises for any damage either to person or property, or for any loss
incurred on or about the Licensed Premises through fault of the Licensee or any
other person.
 
7. Licensee shall be responsible for, and shall indemnify Licensor from any
loss, claim or cost incurred by Licensor as a result of any use of the Licensed
Premises or the Property, or any act done thereon by the Licensee or any person
coming or being thereon by the license of the Licensee, express or implied, and
also to save Licensor harmless from any liability to any person, for damage to
person or property resulting from any such causes. Prior to the commencement of
the License Term, Licensee shall deliver to Licensor certificates of insurance
evidencing that Licensee has in full force and effect, at its sole cost and
expense, a Commercial-General Liability policy with coverages at minimum limits
which are acceptable to Licensor and which covers the License Term.  All
certificates of insurance provided by Licensee will name Licensor as an
additional insured and will provide that the coverages set forth therein are
primary to insurance coverage obtained by Licensor. All such certificates of
insurance shall bear the endorsement "Not to be canceled or modified without
thirty (30) days' prior written notice to Bass Lake Realty LLC" and Great Point
Investors LLC and shall be issued by insurance companies with an A.M. Best
rating of not less than A-, Class XII (or equivalent rating), and qualified to
do business in the State of Minnesota. The delivery of the certificates of
insurance by Licensee in form and substance and within the time required herein
shall be a condition of this Agreement being effective.
 
8. If Licensee shall default in the performance or observance of any agreement
or condition on its part to be performed or observed, and if Licensee shall fail
to cure such default within five business days after written notice of said
default from Licensor, then Licensor may lawfully immediately, or at any time
thereafter, and without further notice, terminate this License Agreement, and
Licensee shall forthwith quit the Licensed Premises, however, Licensee shall
remain liable to Licensor for all money or other damages arising from said
default.
 
9. If after two business days following the expiration, termination or
cancellation of this License Agreement, Licensee has failed to remove any
property brought upon the Licensed Premises by Licensee, then said property
shall be deemed abandoned by the Licensee and shall become the property of the
Licensor, or Licensor may notify Licensee to remove same at Licensee's own cost
and expense.  Upon Licensee's failure to do so, Licensor may, in addition to any
other remedies available to it, remove said property as the duly authorized
agent of Licensee, and store the same in a warehouse, whether or not authorizing
the sale of said property for non-payment of storage charges, without in any way
being liable for conversion or negligence
 
 
3

--------------------------------------------------------------------------------

 
by reason of the acts of Licensor or anyone claiming under it or by reason of
the negligence of any person in caring for said property while in storage.
Licensee will pay to Licensor upon removal and storage, irrespective of the
length of time and storage, all costs, expenses and damages incurred by Licensor
in connection therewith.
 
10. Nothing in this License Agreement shall be deemed or construed as creating a
partnership, joint venture or a relationship of landlord and tenant between
Licensor and Licensee.
 
11. If either party commences an action against the other to enforce any of the
terms of this License Agreement or because of the breach of either party of any
of the terms hereof, the losing or defaulting party shall pay to the prevailing
party reasonable attorneys' fees, costs and expenses incurred in connection with
the prosecution or defense of such action.
 
12. All notices, requests and other communications required or permitted under
this Agreement shall be in writing and shall be personally delivered; sent by
certified mail, return receipt requested, postage prepaid; or sent by national
overnight delivery service which maintains delivery records. Notices shall be
sent to the address specified in the introductory paragraph of this Agreement.
Either party may change its notice address upon notice to the other party.
 
13. This Agreement shall be governed by and construed in accordance with the
laws of State of Minnesota without reference to its conflicts of laws
provisions. A determination by a court of competent jurisdiction that any
provision of this Agreement or any part thereof is illegal or unenforceable
shall not cancel or invalidate the remainder of such provision of this
Agreement, which shall remain in full force and effect.
 
14. Licensor and Licensee each represent to the other that they have not dealt
with any brokers in connection with this Agreement other than Northmarq Real
Estate Services LLC and that they will each indemnify and hold harmless the
other from any claim, demand, cost or liability arising from any breach of the
foregoing representations.



 
[SIGNATURES ON FOLLOWING PAGE]

 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this License Agreement has been duly executed by the parties
hereto, intending to be legally bound thereby, under seal, as of the day and
year first above written.


 
LICENSEE:

 
CLEARFIELD, INC, a Minnesota corporation
 
By:  /s/ Bruce Blackey
Name:  Bruce Blackey
Title: CFO


 
LICENSOR:

 
BASS LAKE REALTY LLC, a Delaware limited liability company
 
By:  /s/ Andrew G. LeStage
Name:  Andrew G. LeStage
Title:  Treasurer



 
5

--------------------------------------------------------------------------------